Citation Nr: 1023889	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  06-10 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral foot calluses.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty in the military from June 
1971 to June 1974.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In June 2010 a hearing was scheduled at VA Central Office, 
but the Veteran did not report for the hearing. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that his bilateral foot calluses are more 
disabling than the current noncompensable evaluation 
indicates.  It is argued by the Veteran and on his behalf 
that in fact his disability is "off and on" and "comes and 
goes", indicating "flare-ups.  

Review of the clinical data shows the Veteran has a long 
history of bilateral foot calluses.  VA outpatient clinical 
records show that at least throughout 2006 indeed the Veteran 
received frequent debridement of his calluses, although 
notations toward the end of 2006 appear to indicate that only 
the left foot continued to be affected by a callus.  Since 
then, there are VA podiatry records from June and September 
2009, but they do not refer to the bilateral foot calluses.  
In April 2009 a VA compensation examination was performed.  
It was reported that the Veteran indicated that his calluses 
had resolved with chronic treatment.  The diagnosis reported 
no foot disorder.  

Notwithstanding the Veteran's reported statement at the most 
recent VA compensation examination that his calluses had 
resolved, there is some indication from the record of 
recurrent exacerbations of the Veteran's bilateral foot 
calluses.  The Veteran's accredited representative contends, 
in a June 2010 Informal Hearing Presentation, that additional 
examination is required because the Veteran's callus 
disability has increased in severity since the last 
examination.  In a case like this one there is concern that a 
service-connected disorder fluctuated in its degree of 
disability and had "active and inactive stages" or was 
subject to remission and recurrence, remand was required for 
an examination during an "active" stage or during an outbreak 
of the skin disorder.  Ardison v. Brown, 6 Vet. App. 405, 408 
(1994); see also Bowers v. Derwinski, 2 Vet. App. 675, 676 
(1992) [holding that "it is the frequency and duration of the 
outbreaks and the appearance and virulence of them during the 
outbreaks that must be addressed."].  Thus, the frequency, 
duration, and outbreaks of the Veteran's bilateral foot 
calluses that must be addressed and should be considered, 
whenever possible, at a time when it is most disabling.

Also in the June 2010 Informal Hearing Presentation, the 
Veteran's accredited representative asserts that the 
Veteran's bilateral foot calluses disorder warrants 
consideration of extraschedular disability rating.  According 
to the regulation, an extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2009).  On Remand, the Veteran 
should be afforded the opportunity to demonstrate exceptional 
factors such as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  
Consideration of 38 C.F.R. § 3.321(b)(1)  must also be 
referred to the RO/AMC in conjunction with the Veteran's 
claim for a compensable evaluation for his bilateral foot 
calluses.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA 
clinical records from October 2006 to the 
present, from the Birmingham VAMC, or any 
other VA facility at which the Veteran has 
been afforded podiatry care.  Associate 
those records with the claims folder.  

2.  Obtain a list of all of the Veteran's 
scheduled VA outpatient podiatric and 
dermatology appointments beginning from 
April 1, 2003.  Verify that the treatment 
record for each appointment the Veteran 
attended is associated with the claims 
file.  

3.  Afford the Veteran an opportunity to 
identify any non-VA clinical records or 
alternative records, such as employment 
clinical reports, statements from fellow 
employees or others, and the like, which 
would assist him to demonstrate the 
severity of the callus disability during 
the period of this appeal (that is, 
beginning one year prior to the date of 
receipt of the claim in April 2004).

4.  Schedule the Veteran for compensation 
examination by an appropriate medical 
provider, who should describe the 
Veteran's service-connected bilateral foot 
calluses during an "active" stage or 
during an outbreak of his disability.  

A detailed history of the exacerbations 
and frequency of treatment for the 
bilateral foot calluses should be 
obtained.  The examiner should 
particularly describe any symptomatology 
associated with the service connected 
bilateral foot calluses, and should detail 
when the calluses were present on each 
foot, listing left foot and right foot 
callus symptoms, and presence or absence 
of an active callus, separately for each 
foot.  A report of examination should be 
prepared and associated with the Veteran's 
VA claims folder.

5.  The case should be reviewed on the 
basis of the additional evidence including 
whether there are any factors that would 
warrant referral to the Under Secretary 
for Benefits or the Director, VA 
Compensation and Pension Service for 
assignment of extraschedular rating under 
the provisions of 38 C.F.R. § 3.321.  If 
the benefit sought is not granted in full, 
the Veteran and his representative should 
be furnished a Supplemental Statement of 
the Case (SOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


